DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by “Inline Hyperspectral Thickness Determination of Thin Film Using Neural Networks” by Tremmel et al. (provided by applicant).

In regards to claims 1 and 6-10, Tremmel discloses and shows in Figures 1 and 4, a method for measuring layer thickness of a structure comprising: 
acquiring a multi-spectral interference pattern of the structure (abstract; Section 2.1-2.2); 
performing a hyperspectral reconstruction on the multi-spectral interference pattern, thereby generating a reconstructed full- or hyper-spectral interference pattern (Abstract; Sections 1-2.2); and 
estimating the layer thickness based on the reconstructed full- or hyper-spectral interference pattern (Abstract; Sections 1-2.2); 
[claim 6] wherein the hyperspectral reconstruction on the multi-spectral interference pattern is performed by a machine learning system trained to output the full- or hyper-spectral interference pattern based on an input multi-spectral interference pattern (Abstract; Sections 1-2.2);  
[claim 7] wherein the layer thickness is estimated by comparing the full- or hyper-spectral interference pattern with a look-up table (Abstract; Section 1);  
[claim 8] wherein the layer thickness is estimated by performing a curve- fitting to the full- or hyper-spectral interference pattern (Section 1; “least squares algorithm”);  
[claim 9] wherein the layer thickness is estimated by supplying the full- or hyper-spectral interference pattern to a machine learning system trained to output a layer thickness based on the input full- or hyper-spectral interference pattern (Abstract; Sections 1-2.2);  
[claim 10] further comprising displaying the estimated layer thickness (Abstract; Sections 1-3) (Figure 4).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tremmel, in view of US Publication 2016/0338585 to Arieli et al.

In regards to claims 2-5, Tremmel differs from the limitations in that it is silent to the method:
[claim 2] wherein the structure is a tear film of an eye;
[claim 3] wherein the multi-spectral interference pattern is acquired by capturing a reflected light from the structure with an RGB camera; 
[claim 4] wherein the multi-spectral interference pattern is acquired by capturing a reflected light from the structure with a dual color camera;  
[claim 5] wherein the multi-spectral interference pattern is acquired by capturing a reflected light from the structure with a narrow-band multi-spectral camera.  

However, Arieli teaches and shows in Figures 1-3, a system and method for performing tear film measurement comprising: a spectrometer, an interferometer and a color camera (par. 22-28, 104, 109, 113). Further, RGB cameras, dual color cameras, and narrow-band spectral cameras are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Tremmel to include the various cameras discussed above for the advantage of utilizing well-known cameras to rapidly and accurately measure the layers of an eye, with a reasonable expectation of success. 

In regards to claims 11-12, Tremmel discloses a system and method that utilizes a neural network to rapidly perform time intensive, and complicated calculations; wherein the neural network is viewed as “a black box” that can be programmed and taught to perform various tasks and calculations (Section 1 and 2.2). 
Tremmel differs from the limitations in that it is silent to the method:
[claim 11] wherein the acquired multi-spectral interference pattern is out of focus, and the method further comprises focusing the out-of-focus multi-spectral interference pattern prior to performing the hyperspectral reconstruction; and  
[claim 12] wherein the focusing is performed by a machine learning system trained to output an in-focus multi-spectral interference pattern based on an input out-of-focus multi-spectral interference pattern.

However, Arieli teaches and shows in Figures 1-3, a system and method for performing tear film measurement comprising: a processor (28) and an autofocus mechanism to perform autofocusing (par. 28, 176, 179-180)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Tremmel to include neural network controlled autofocusing as discussed above for the advantage of rapidly and automatically performing a system focusing process, with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886